Steuer, J.
This motion seeks a temporary injunction to restrain defendants from interfering with the conduct of plaintiffs’ business in defendant’s building. The plaintiff has installed and operated a number of washing machines in a building, pursuant to an agreement with the owner. Defendant bought the building and has taken steps designed to prevent plaintiffs’ continuing to operate. The question is whether the agreement is a lease and consequently binding on defendant.
The test as to what is a lease is not the descriptive language used but whether the document gives exclusive control and possession, subject to reserved rights of specified space for a specified term. (Here the space is described as “ certain laundry space in the above building.”) The affidavits show that this was not a specified or clearly defined space. There were changes made in the space used for the installations without any amendment in the document. Furthermore, the agreement indicates that the transfer of a right of possession was not intended. It provides that the owner is to permit plaintiffs “ free and unobstructed access to and egress from the installation during reasonable hours of the day ” for certain purposes connected with the operation of the machines. This indicates a license rather than a lease.
The motion is denied.